EXHIBIT 10.1


SECOND AMENDED & RESTATED EMPLOYMENT AGREEMENT


THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into as of the
1st day of April 2011 by and between, Ilan Sheena Israel Identity # 55366454,
resident at 22 Levin Street, Herzliya 46781, Israel (the "Employee") and Zion
Oil & Gas, Inc.  (the "Company").


WITNESSETH


WHEREAS, the Company and Employee are parties to that certain Employment
Agreement (the “Original Employment Agreement”) entered into as of October 25,
2009 pursuant to which the Employee was employed as “Vice President of Finance”
of the Company Caesarea, Israel branch office;


WHEREAS, the Company and Employee entered into an Amended and Restated
Employment Agreement as of January 1, 2010 (“First Restated Agreement”);


WHEREAS, the term of employment in the First Restated Agreement was scheduled to
terminate on December 31, 2010 and the parties agreed to continue its term until
this date;


WHEREAS, the Company and Employee desire to amend and restate the First Restated
Agreement in its entirety, all on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, the Employee and the Company hereby agree as follows:


A           Restatement of Original Employment Agreement. With effect from the
date first written above, the First Restated Agreement is hereby amended and
restated in its entirety so that Employee's continuing duties and obligations to
the Company shall henceforth be governed by the terms contained herein (as so
amended and restated, the "Second Restated Agreement"). Employee acknowledges
and agrees that the Company has satisfied in full all of its obligations to
Employee contained under the First Restated Agreement. Following the effective
date of this Second Restated Agreement, Employee agrees that the First Restated
Agreement, as originally executed by the parties, shall have no force or effect.


1.           Employment


1.1           With effect from the Effective Date (as defined in Section 2), the
Company employs Employee and Employee accepts employment with the Company as
'Chief Financial Officer' of Company upon the terms and conditions set forth
herein.


1.2           The Employee's authority shall be subject to the authority of the
Chief Executive Officer of the Company.


1.3   Rules and Regulations. The Employee shall be bound by and shall faithfully
observe and abide by all the rules and regulations of the Company from time to
time in force which are brought to his notice and supervisor instructions from
time to time. Employee shall sign simultaneously with this Agreement the
Company’s ‘Code of Business Conduct and Ethics'.
 
1.4           Extent of Services. The Employee shall be employed on a full-time
basis and shall devote his entire business time, attention and efforts to the
performance of his duties and responsibilities under this Agreement and the
business and affairs of the Company. The Employee acknowledges hereby that the
terms of his employment, the circumstances thereof, and the nature of his work
require an unusual amount of personal trust as set out in the Israeli Hours of
Employment and Rest Law, 5711-1951, and therefore, the said law shall not apply
to the Employee’s employment with the Company.


 
 

--------------------------------------------------------------------------------

 
2
 
 
2.           Term; Termination.


2.1           Term. Employee's employment under this Agreement shall commence as
of April 1, 2011(the “Effective Date”) and terminate in accordance with the
provisions of this Agreement.  This Agreement may be renewed for successive one
year terms upon agreement of the parties (each a “Renewal Term”).


2.2           Termination by Employee. The Employee may terminate this Agreement
upon 60 Business Days prior written notice given by the Employee to the
Company.  The Company, at its sole discretion, may instruct the Employee not to
come to Company offices or do any work hereunder during such 60 day period.  The
Company will not be required to pay any severance or termination payments in
respect of a termination by the Employee under this Section 2.2.  Upon the
termination of employment by the Employee under this Section 2.2 the Company
shall pay to the Employee all  salary (including the salary owing during the
notice period under this Section 2.2), bonuses and other benefits earned or
accrued up to the date of termination (including all amounts in Bituach
Menahalim fund under Section 4), but otherwise all obligations of the Company
under this Agreement shall end.
 
2.3           Termination by Company for Cause. The Company may terminate this
Agreement and the employment hereunder upon the occurrence of any of the
following (each being  “Cause”): (i) Employee breaches any of the terms or
conditions of this Agreement; (ii) Employee substantially fails to perform the
Employee's areas of responsibility set forth herein, (iii) Employee engages in
willful misconduct or acts in bad faith with respect to the Company, in
connection with and related to the employment hereunder, (iv) Employee is
convicted of a felony, (v) Employee fails to comply with the instructions of the
person to whom Employee reports  or (vi) Employee commits any other act which
under applicable law would give rise to termination for cause  and in such
circumstances the Employee shall not be entitled to prior notice or payment of
severance.
 
2.4           The Company may terminate this Agreement at any time for other
than Cause upon written notice and payment (less withholding tax as required by
law) of the greater amount of (i) severance pay in accordance with the Severance
Pay Law- 1963, and (ii) three months Gross Salary.
 
2.5           Upon termination of employment for whatever reason, Employee shall
remit back to the Company all Company property then in his possession.


2.6           In order to be eligible for the payments as set forth herein upon
termination Employee must (i) execute and deliver to the Company a general
release, in a form satisfactory to the Company, and (ii) be and remain in full
compliance with his obligations under this Agreement.


3.           Compensation


3.1           During the term hereof, and subject to the performance of the
services required to be performed hereunder by Employee, the Company shall pay
to the Employee for all services rendered hereunder, as salary, once per month,
and no later than the seventh calendar day with respect to the prior calendar
month, a monthly gross amount of NIS 41,772 (the "Gross Salary"). The Employee
shall be entitled to a cost of living allowance, pursuant to extension orders
issued by the Labor and Welfare Minister, published from time to time.


3.2           Cell Phone. The Company shall provide Employee with a cell phone
and pay the service provider directly for its maintenance and reasonable use
charges. The taxable benefits on this item will be grossed up in the monthly
salary “gilum hatavah”.


 
 

--------------------------------------------------------------------------------

 
3

 
3.3           Car.  Company shall provide Employee with use of a leased
automobile with a monthly gross cost up to NIS 4,000 and Company shall pay for
gas. The taxable benefits on this item will be grossed up in the monthly salary
“gilum hatavah”.


3.4           Professional Fees. The Company shall reimburse Employee
professional license fees paid to the Institute of Certified Public Accountants
in Israel. In the event that employment hereunder is terminated for any reason
the Employee shall reimburse the Company for the pro rata portion of the said
fees, if any, for the period after such termination.


3.5           Stock Options. Without derogating from any stock options
previously awarded to the Employee, subject to the Employee entering into the
Company's standard Employee Stock Option agreement, for services required to be
performed hereunder by Employee, the Employee shall be entitled to participate
in an employee stock option plan of the Company. The Company shall grant to
Employee, so long as Employee remains in the employ of the Company, on the last
day of each calendar quarter, commencing June 30, 2011, penny options for 1,875
shares of Common Stock of the Company, under Company’s 2005 Stock Option Plan
(or such other plan as may then be in force). All options granted pursuant to
this Section 3.5 shall be fully vested when granted and shall be exercisable
until January 31, 2020.


4.           Social and Accompanying Benefits


4.1           Vacation. Employee shall be entitled to annual vacation of 22
Working Days (“Annual Leave Quota”), to be taken at times as agreed upon by the
parties, taking into account the employees reasonable needs. Employee shall be
entitled to accrue unused Annual Leave Quota up to a maximum of twice the Annual
Leave Quota (the “Accrual Quota”). Any leave days which have accrued beyond the
Accrual Quota shall be deleted and lost, provided however, that if Employee has
been unable to use any part of the Annual Leave Quota due to demands of the
Company, such unused days shall be redeemed by the Company and paid to the
Employee.


In the event of termination of employment, for any reason, Employee shall be
entitled to redemption of annual leave solely in accordance with and subject to
the provisions of the Annual Leave Law of 1951.


4.2           Sick Leave. Employee shall be entitled to sick leave in accordance
with the provisions of the Sickness Pay Law - 1976.


4.3           Recreation Pay. Employee shall be entitled to annual recreation
pay (Dmey Havra’a) in an amount to be determined in accordance with Israeli
regulations as in effect from time to time with respect to such pay.


4.4           Withholding Tax Company shall withhold, or charge Employee with,
all taxes and other compulsory payments as required under applicable law with
respect to all payments, benefits and/or other compensation paid to Employee in
connection with his employment with Company.


4.5           Offset. Company shall be entitled to offset from any and/or all
payments to which Employee shall be entitled thereof, any and/or all amounts to
which Company shall be entitled from Employee at such time.


4.6           Army Service.  The Employee if required by Israeli law, may be
absent from work to fulfill army reserve obligations (Miluim). Employee shall
immediately upon receipt of notice regarding any up-coming Miluim, inform
Employer. Employee shall provide Employer timely, with appropriate and necessary
documentation, corresponding to days absent for Miluim, so that Employer may
claim reimbursement or payment from Bituach Leumi.


 
 

--------------------------------------------------------------------------------

 
4

 
4.7           Bituach Menahalim. The Company and the Employee will obtain and
maintain Manager's Insurance (Bituach Menahalim) under Israeli law for the
benefit of the Employee in the customary form in Israel. Each of the Company and
the Employee shall contribute toward the premiums payable in respect of such
insurance those amounts which would be recognized under applicable law, but in
no event shall such contributed amounts be more than thirteen and one third
percent (13 1/3%) and up to two and a half per cent (2.5%) for work disability
cover of each monthly Gross Salary payment from the Company and five percent (5
%) of such amount from the Employee. It is hereby agreed that in the event that
Employee's employment hereunder is terminated by the Company for any reason
other than "cause", the amount payable under such insurance policy in respect of
severance pay shall be in lieu and final substitution of the amount of severance
pay, if any, payable under Israeli law, and the Company shall not be duty-bound
to pay any other amounts in respect of severance pay or in respect of the
termination of employment.


4.8           Keren Heshtamlut. The Company and the Employee shall maintain an
advancement fund under Israeli law (Keren Heshtamlut) for exclusive benefit of
the Employee.  The Company shall contribute to such fund an amount equal to
7-1/2% of each monthly Gross Salary payment and the employee shall contribute to
such fund an amount equal to 2-1/2% of each monthly Gross Salary payment.  The
Employee hereby instructs the Company to transfer to such advancement fund the
amount of the Employee's and the Company's contribution from each monthly Gross
Salary payment. The employee can elect to receive any part of the employer
contribution in cash should this be more efficient for tax purposes at the
employees election. Any cost whatsoever associated with receipt by Employee of
employer contribution in cash will be borne solely by the Employee (tax or
otherwise). On termination of the employment, Employee will be eligible to
receive all amounts accrued to him in the fund.


5.           Development Rights.  The Employee agrees and declares that all
proprietary information including but not limited to trade secrets, know-how,
patents and other rights in connection therewith developed by or with the
contribution of Employee's efforts during his employment with the Company shall
be the sole property of the Company. Employee shall keep and maintain adequate
and current records (in the form of notes, sketches, drawings and in any other
form that may be required by the Company) of all such proprietary information
developed by Employee. Upon the Company's request (whenever made), Employee
shall execute and assign to the Company all the rights in such proprietary
information. It is hereby acknowledged and agreed that the Gross Salary payable
under this Agreement also constitutes sufficient consideration for the
Employee's obligation hereunder. The Employee hereby irrevocably waives all
moral rights arising under statute in any jurisdiction or under common law which
the employee may have now or in the future with respect to any developments.


6.           Secrecy and Nondisclosure


6.1           Employee acknowledges and understands that in his capacity as
Employee, he will have access to the Company’s confidential and proprietary
information (whether or not so marked) including without limitation, business,
financial, marketing, technology, research and development and product
information in various media and forms including without limitation written and
oral (“Proprietary and Confidential Information”). Proprietary and Confidential
Information shall not include information that has become part of the public
knowledge except as a result of breach of this Agreement by the Employee.


6.2           Employee agrees to hold in trust and confidence all Proprietary
and Confidential Information disclosed to Employee and further agrees not to
exploit or disclose the Proprietary and Confidential Information to any other
person or entity or use the Proprietary and Confidential Information directly or
indirectly for any purpose other than for Employee’s work with the Company.


6.3           The Employee acknowledges and agrees that the Proprietary and
Confidential Information furnished hereunder is and shall remain proprietary to
the Company.


 
 

--------------------------------------------------------------------------------

 
5

 
6.4           Unless otherwise required by statute or government rule or
regulation, all copies of the Proprietary and Confidential Information, shall be
returned to the Company immediately upon request without retaining copies
thereof.


6.5           The Employee acknowledges that the Company has received and in the
future will receive from third parties confidential or proprietary information
(whether or not so marked) (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. The Employee shall hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for the Company) or use, except in connection with his work for the
Company, Third Party Information unless expressly authorized by an officer of
the Company in writing.


6.6           It is hereby acknowledged and agreed that the Law of Commercial
Torts shall apply to the Employee's undertaking hereunder.


7.           Poaching


7.1           The Employee shall not at any time during the period from the
termination of this Agreement or any extension hereof, to the expiry of one (1)
year, employ or attempt to employ or solicit or endeavor to entice away from or
discourage from being employed by the Company any person who is, or shall at any
time until the termination of this Agreement or any extension hereof, one of the
employees of the Company or was an employee anytime in the previous 6 months.


8.           Miscellaneous


8.1           Assignment. Company may assign or transfer this Agreement or any
right, claim or obligation provided herein, provided however that none of
Employee’s rights under this Agreement are thereby diminished.


8.2           No Waiver Company’s failure or delay in enforcing any of the
provisions of this Agreement shall not, in any way, be construed as a waiver of
any such provisions, or prevent Company thereafter from enforcing each and every
other provision of this Agreement which were previously not enforced.


8.3           Employee Representations.  The Employee represents and warrants to
the Company that the execution and delivery of this Agreement and the
fulfillment of the terms hereof (i) will not constitute a breach of any
agreement or other instrument to which he is party, (ii) does not require the
consent of any person, and (iii) shall not utilize during the term of her
employment any proprietary information of any third party, including prior
employers of the Employee.


8.4           Entire Agreement. This Agreement and Schedules hereto constitutes
the entire understanding and agreement between the parties and supersedes any
and all prior discussions and agreement and correspondence, and may not be
amended or modified in any respect except by a subsequent writing executed by
both parties unless agreed otherwise herein.


8.5           Notices.  All notices or other communications required or desired
to be sent to either Party shall be in writing and shall be sent by hand or by
Registered or Certified mail, postage prepaid, return receipt requested, or sent
by telegram or facsimile to the address set forth in the Preamble to this
Agreement or to such other address as the recipient may designate by notice in
accordance with the provisions of this Clause. Any such notice shall have been
deemed to have been delivered if served by hand when delivered, if by Registered
or Certified Mail 48 hours after posting if within the same country or 14 days
if posted from another country, and by telex or facsimile transmission when
dispatched and receipt confirmed by recipient party.


 
 

--------------------------------------------------------------------------------

 
6

 
8.6           Severability.  Any term or provision of this Agreement which is
found by a court, tribunal or arbitration panel to be invalid or unenforceable
shall be ineffective to the extent of such invalidity or unenforceability
without rendering invalid or unenforceable the remaining terms or provisions of
this Agreement or affecting the validity or enforceability of any of the other
terms or provisions of this Agreement. In the event that any term or provision
of this Agreement is found to be unenforceable or ineffective, then the
reviewing court, tribunal or arbitration panel may modify such term or provision
to the extent necessary to render it enforceable and the parties agree to be
bound by and perform this Agreement as modified.


8.7           Applicable Law. This Agreement and the performance hereof shall be
construed and governed in accordance with the internal laws of Israel, without
reference to principles of conflict of laws. Each party hereby irrevocably
consents to the jurisdiction of the appropriate court venue in Tel-Aviv for any
dispute or action relating to this Agreement.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly signed by
the date stated above.
 
 

      Zion Oil & Gas, Inc.                      
/s/ Ilan Sheena
   
/s/ Richard J. Rinberg
 
Ilan Sheena
   
Richard J. Rinberg
 
 
   
Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 